Per curiam.

The deed of the constable is clearly void, for uncertainty, unless it can be construed to be a grant of two hundred and fifty acres, to be located by the grantee at his election. In a common conveyance from one individual to another, the court would be warranted in putting such a construction upon a deed. Pac. Ah., Grant” 11. 3. Because every deed is to be construed most favorably to the grantee ; and, therefore, to give effect to the conveyance, the deed is construed to give an election in such a case to the grantee to locate the laud.
But in England such a grant by the king would be void. Bacon’s Ah. “ Grant” H. 3. Because the grants of the king are always constraed most favorably to him, and against the grantee ; and his grants are never construed to ensure to any other intent than what is precisely expressed. 2 Bl. Com. 347. .
The grants of an officer acting on behalf of the public, and conveying lands not his own, by virtue of a public law, are within the reason of the rule applied in England to the king’s grants, and ought : not to be construed against him ; nor ought they to be held to ensure to any intent not precisely expressed. The reason of the rule which is applied to ordinary grants, does not exist in such a case. Should we *95in this case construe this deed to give the grantee an election to locate the land, the law would give him during the life of the parties at least to make his election : Co. Litt. 145: which would be an inconvenience to the owner of the lot. which the law will not in our opinion tolerate.(1) We ¿re, therefore, of opinion that the deed of the constable was void, and that judgment must be entered upon the verdict.

 13 Johnson 525, Jackson vs. Van Buren; 13 Johnson, 537, Jackson vs. Delany.